Citation Nr: 1410194	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  11-00 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to benefits in excess of Level I for a child born with spina bifida.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969.  The appellant is the Veteran's son.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to benefits in excess of Level I for a child born with spina bifida.

In connection with his appeal, the appellant and his mother testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2011 and accepted such hearing in lieu of an in-person hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the record. 

The appellant's representative submitted additional evidence to the Board for consideration in connection with the claim on appeal along with a waiver of the appellant's right to have the evidence initially considered by the RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  


REMAND

The Board's review of the record reveals that further development is warranted.

In written statements of record as well as during his May 2011 videoconference hearing, the appellant and his mother have asserted that Level II benefits are warranted, as he must use a cane and a brace on a daily basis, has incurred increased back pain as well as radiating pain and numbness to the lower extremities, and requires help with daily activities like his finances due to his spina bifida.

VA shall pay a monthly allowance, based upon the level of disability, to or for a person who VA has determined is an individual suffering from spina bifida whose biological mother or father is or was a Vietnam veteran.  38 U.S.C.A. § 1805(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.814(a) (2013). 

Under 38 C.F.R. § 3.814(d)(1), claimants may be paid at three levels of compensation.  The levels are described as: 

(i) Level I.  The individual walks without braces or other external support as his primary means of mobility in the community, has no sensory or motor impairment of the upper extremities, has an intelligence quotient (IQ) of 90 or higher, and is continent of urine and feces without the use of medication or other means to control incontinence. 

(ii) Level II.  Provided that none of the disabilities is severe enough to warrant payment at Level III, and the individual:  walks with braces or other external support as his primary means of mobility in the community; has sensory or motor impairment of the upper extremities, but is able to grasp pen, feed self, and perform self care; has an IQ of at least 70 but less than 90; requires medication or other means to control the effects of urinary bladder impairment and no more than two times per week is unable to remain dry for at least three hours at a time during waking hours; requires bowel management techniques or other treatment to control the effects of bowel impairment but does not have fecal leakage severe or frequent enough to require wearing of absorbent materials at least four days a week; or has a colostomy that does not require wearing a bag. 

(iii) Level III.  The individual uses a wheelchair as his primary means of mobility in the community;  has sensory or motor impairment of the upper extremities severe enough to prevent grasping a pen, feeding self, and performing self care; has an IQ of 69 or less; despite the use of medication or other means to control the effects of urinary bladder impairment, at least three times per week is unable to remain dry for three hours at a time during waking hours; despite bowel management techniques or other treatment to control the effects of bowel impairment, has fecal leakage severe or frequent enough to require wearing of absorbent materials at least four days a week; regularly requires manual evacuation or digital stimulation to empty the bowel; or has a colostomy that requires wearing a bag.

Private treatment notes of record dated from 2007 to 2013 reflect complaints and findings of congenital fusions in the cervical spine, chronic neck and back pain, right chest and arm twitching, lumbar spine degenerative disc disease, lumbar degenerative joint disease, memory loss, neural foraminal stenosis of the lumbar spine, and numbness and pain radiating from the back to lower extremities.  The appellant was also shown to receive psychotherapy and cognitive behavioral therapy for obsessive compulsive disorder, major depressive disorder, and generalized anxiety disorder.  However, there is little medical evidence of record specifically discussing the level of disability associated with the appellant's spina bifida, to include whether the appellant requires a brace or other external support as his, "primary means of mobility in the community".  38 C.F.R. § 3.814(d)(1) (2013).

In the absence of adequate medical information, VA will schedule an examination for the purpose of assessing the level of disability.  38 C.F.R. § 3.814(d)(3) (2013).
On remand, the originating agency must afford the appellant an examination to ascertain his current level of disability due to his spina bifida.

The appellant has also asserted that he received treatment for symptomatology related to his spina bifida in 2010 from Marlborough Hospital as well as from multiple other private treatment providers identified as Reliant Medical Group (with E. J. B., M. D. and E. N. B., M. D.), Staffier Associates, Inc. (with C. I., M. D. and M. F., LMHC), and Orthopaedic Associates of Marlborough (with H. A. T., M. D. and S. H. S., M. D.).  Finally, the appellant has informed VA that he receives monthly Supplemental Security Income (SSI) benefits that are likely to be based at least in part on the disability at issue.  As records from the Social Security Administration (SSA) are potentially relevant to the matter on appeal, the originating agency should obtain and associate them with the record.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, DC, for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issue on appeal, to include private treatment records from Marlborough Hospital, Reliant Medical Group (with E. J. B., M. D. and E. N. B., M. D.), Staffier Associates, Inc. (with C. I., M. D. and M. F., LMHC), and Orthopaedic Associates of Marlborough (with H. A. T., M. D. and S. H. S., M. D.) for the time period from August 2009 to the present.

2.  Appropriate development should also be undertake to obtain a complete copy of the appellant's SSA disability determination with all associated records.

3.  Then, the RO or the AMC should arrange for the appellant to undergo a VA examination or examinations by an examiner or examiners with sufficient expertise to ascertain the current level of disability of his spina bifida.  The examiner should specifically provide an opinion as to whether the appellant's spina bifida symptomatology necessitates or includes any of the following: 
 
* walks with braces or other external support as his primary means of mobility in the community

* has sensory or motor impairment of the upper extremities, but is able to grasp pen, feed self, and perform self care 

* has an IQ of at least 70 but less than 90

* requires medication or other means to control the effects of urinary bladder impairment and no more than two times per week is unable to remain dry for at least three hours at a time during waking hours 

* requires bowel management techniques or other treatment to control the effects of bowel impairment but does not have fecal leakage severe or frequent enough to require wearing of absorbent materials at least four days a week

* has a colostomy that does not require wearing a bag.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's docket.  It must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

